Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Annie Morgan on 06/29/2022

The application has been amended as follows: 
Claim 1 is amended as the following:

A closure assembly for cell culture containers comprising:
a cap portion comprising an annular sidewall extending from a top surface of the cap portion and an annular skirt extending downward from the top surface of the
cap portion;
a shoulder having a first surface extending downward from the top surface of the cap portion and a second surface extending outward from an interior wall of the annular sidewall;
a tubular neck extending from the top surface of the cap portion; and
a plurality of reinforcing members extending between the top surface of the cap portion and an exterior surface of the tubular neck, wherein each reinforcing member of the plurality of reinforcing members is angled between the top surface of the cap portion and the exterior surface of the tubular neck,
wherein, for the closure assembly comprising the plurality of reinforcing members, the maximum load to which the closure assembly may be exposed to before breaking or cracking when the tubular neck is exposed to a bending force is increased by between 75% and 88% compared to a conventional closure assembly having no reinforcing members,
wherein the cap portion, the tubular neck and the plurality of reinforcing members are a unitary integral piece,
wherein the annular skirt is concentric with the annular sidewall and comprises a smaller diameter than the diameter of the annular sidewall, and
wherein the distance between the annular skirt and the first surface of the
shoulder is between about 0.015 inches and about 0.035 inches.


Claims 2, 4, 5, 7, 12 – 14, 16-18 , the preamble is amended as the following:
The closure assembly for cell culture containers of claim 1.
Claim 2  line 2,
Replace “reinforcing members is”
With --reinforcing members are”--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No Prior art alone or in combination discloses a closure assembly for cell culture containers comprising a plurality of reinforcing members having structural limitations as claimed by claim 1. In view of that, the Examiner deems the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                 



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736